Title: To Alexander Hamilton from James McHenry, 8 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 8th May 1799.
          
          I have received your three letters of the 3rd instant, and one of the 5th. containing a letter for Colo Carrington, one for Colo Parker, one for Major Ford, one for Major Freeman, one for Captain Cochran, and one for the commanding officer at Fort Mifflin. I also received, enclosed in two of your letters of the 3rd, a letter for Captain Bruff, and a Bond of Lt Moseley, paymaster to the Connecticut Regiment.
          In reply to your letter of the 3rd respecting the money and clothing for the recruiting service in Massachusetts, I have to inform you that money was transmitted on the 7th inst to Mr Jackson of Boston, to be paid by him to the paymaster. In a letter dated ——— I informed you that Mr Francis has directed six hundred suits of clothes for the two regiments which are to be raised in Massachusetts, to be immediately made at Boston; in addition to this quantity, I shall send all from this place, three hundred suits, as soon as they are ready, either to Boston or Rhode Island. Mr Francis who leaves town this morning for New York, will give you full information respecting the present state of the clothing, and his expectations on that subject
          With the greatest respect, I have the honor to be, Sir, your most Obd Hb St
          
            James McHenry
          
          
            The letter mentioned as inclosed in yours of the 5th did not come to hand, as mentioned
          
          Major Genl A Hamilton
        